Case: 15-40630      Document: 00513405312         Page: 1    Date Filed: 03/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40630
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 3, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCIS DAVID SALCIE-DE LOS SANTOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-884-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Francis David Salcie-De Los Santos appeals the 18-month sentence he
received following his guilty plea conviction for illegal reentry.                    His sole
argument, raised for the first time on appeal, is that the district court erred in
assessing an eight-level increase under U.S.S.G. § 2L1.2(b)(1)(C) based on his
prior convictions for aggravated felonies. Because Salcie did not raise this
argument below, review is for plain error only. See United States v. Peltier,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40630    Document: 00513405312     Page: 2   Date Filed: 03/03/2016


                                 No. 15-40630

505 F.3d 389, 391 (5th Cir. 2007). To demonstrate plain error, Salcie must
show a clear or obvious error that affects his substantial rights; even if he
makes this showing, this court has the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Puckett v. United States, 556 U.S. 129, 135 (2009). Salcie has
failed to satisfy this burden. See id; United States v. Trejo, 610 F.3d 308, 319
(5th Cir. 2010); see also 21 U.S.C. §§ 841(a), 841(b)(1)(C); U.S.S.G. § 2L1.2,
comment. (n.3(A)); United States v. Arces-Venes v. Mukasey, 512 F.3d 167, 171
(5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                       2